Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species i (claims 1-4) in the reply filed on 04/02/2021 is acknowledged.
Claims 5-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.

Claim Objections
Claims 2-3 objected to because of the following informalities:  
Claims 2 and 3 read “…the main body, when…” should read “…the main body when…” (the use of the comma between the main and dependent clause is incorrect).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Claim 4 appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
In order to maintain compact prosecution, the claim shall be amended as follows:
4. The bed system according to claim 1, wherein the interface includes a lock pedal, the lock pedal capable of locking and unlocking 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2013106676 to Iizuka (“Iizuka”).
	Regarding claim 1, Iizuka discloses, “(a) bed system that is mechanically and electrically connectable to a main body of a medical image diagnosis 5apparatus, the bed system comprising: a traveling unit provided between the bed system and a floor surface; an interface configured to receive an operation of locking or unlocking driving of the traveling unit, 10wherein the operation on the interface of locking or unlocking driving of the traveling unit is interlocked with electrical connection between the bed system and the main body.”  (See Iizuka. More specifically, see at least: annotated figures 2, 3, and 8 wherein, in one interpretation, the figures illustrate the bed system, mobile sleeper device 1, the main body of the imaging device, MRI device 200, the traveling unit, lower base 21, and interface, sleeper-side connection device 50. See also: written description, paragraph [0039] --“The MRI device 200 for connecting the mobile sleeper device 1 includes a device-side connector section 210 that mechanically and electrically connects to the sleeper-side connector section 50”.  Without importing limitations from the specification, the Examiner is interpreting the definition of lock as “to make fast, motionless, or inflexible especially by the interlacing or interlocking of parts.”1 One of ordinary skill in the art would recognize that the act of mechanical connection between the bed system and imaging device would “make fast” or “lock” the driving of the traveling unit.)

    PNG
    media_image1.png
    1095
    1007
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    798
    media_image2.png
    Greyscale

15””wherein the bed system is electrically connected to the main body[[,]] when the driving of the traveling unit is locked according to an operation on the interface in a state where the bed system is mechanically connected to the main body.“  (See Iizuka. More specifically, see at least: written description, paragraph [0065] “(Step S5) The operator steps on the connector connection pedal 62. As a result, the device-side connector 210 and the sleeper-side connector 50 are electrically connected (S5). By dividing the connection between the sleeper side connection connector 50 and the device side connection connector 210 into two stages, mechanical connection and electrical connection, the connector for electrical connection (DC) is maintained after the connection state is maintained by mechanical connection. Since the connectors 51, 211, and the AC connectors 52 and 212) can be connected, an abnormal load is applied when these connectors are inserted in a misaligned state, and the risk of damage to the connectors is suppressed.”)
	Regarding claim 3, Iizuka discloses all the limitations of claim 1, as discussed above, and further discloses, ”wherein the bed system is electrically separated from the main body[[,]] when the driving of the traveling unit is unlocked according to an operation on the interface in a state where 25the bed system is mechanically connected to the main body.” (See Iizuka. More specifically, see at least: written description, paragraph [0069] --“Next, the operator steps on the disconnection pedal 63. When the first step is taken, the electrical connection between the device-side connector 210 and the sleeper-side connector 50 is cut off. That is, the connectors for electrical connection (DC connectors 51, 211, and AC connectors 52 and 212) are disconnected. Subsequently, when the device is stepped on to the second stage, the mechanical connection between the device-side connector 210 and the sleeper-side connector 50 is released. As a result, the mobile sleeper device 1 is separated from the MRI device 200, and its power supply state transitions to the power supply state shown in FIG. 12 (S8).”)
	Regarding claim 4, Iizuka discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein the interface includes a lock pedal, the lock pedal capable of locking and unlocking the driving of the traveling unit.”  (See Iizuka. More specifically, see at least: annotated figures 2 and 3 wherein, in one interpretation, the figures illustrate the connection and disconnection pedals, 61 and 63. See also: written description, paragraph [0064] --“(Step S4) The operator steps on the gantry connection pedal 61. As a result, the device-side connector 210 and the sleeper-side connector 50 are mechanically connected (S4).”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lock.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/lock. Accessed 15 Apr. 2021